Case 2:19-cv-00863-SPC-NPM Document 35 Filed 07/20/20 Page 1 of 4 PageID 174




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

RICHARD PARKHURST,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-863-FtM-38NPM

HIRING 4 U, INC. and CITY OF
CAPE CORAL,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Defendant City of Cape Coral’s Motion to Dismiss First

Amended Complaint (Doc. 30) and Plaintiff Richard Parkhurst’s response (Doc. 34).

        This is an employment discrimination case. Parkhurst accuses Cape Coral and

Hiring 4 U, Inc. of violating the Americans with Disabilities Act (ADA) and the Florida Civil

Rights Act (FCRA). Cape Coral moves to dismiss the Amended Complaint under Federal

Rules of Civil Procedure 8(a)(2), 10(b), and 12(b)(6).

        The Court recounts the factual background as pled in Parkhurst’s Amended

Complaint, which it must take as true to decide whether the Amended Complaint states

a plausible claim. See Chandler v. Sec’y Fla. Dep’t of Transp., 695 F.3d 1194, 1198-99

(11th Cir. 2012). Hiring 4 U is a staffing agency, and Cape Coral is one of its customers.

Hiring 4 U hired Parkhurst and assigned him to work as a File Clerk in Cape Coral’s




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00863-SPC-NPM Document 35 Filed 07/20/20 Page 2 of 4 PageID 175




Community Development department. Cape Coral controlled Parkhurst’s day-to-day

employment.

       Parkhurst suffers from epilepsy and epileptic seizures.        A few days into his

assignment at Cape Coral, Parkhurst had a seizure while on the job and was taken to a

hospital by ambulance. About five weeks later, Parkhurst had a second seizure while on

the job and was again rushed to a hospital by ambulance. While Parkhurst was in the

hospital, Hiring 4 U owner Susan Pinto told him he could not return to work without a

doctor’s note guaranteeing he would not have more seizures. The next day, Parkhurst

told Pinto he could not provide the required doctor’s note, and Pinto immediately

terminated his Cape Coral assignment.

       Parkhurst filed a Charge of Discrimination with the EEOC and the Florida

Commission of Human Relations against both Defendants. The EEOC dismissed the

Charge against Hiring 4 U first, and Parkhurst filed this case. When the EEOC also

dismissed the claim against Cape Coral, Parkhurst filed his Amended Complaint to add

Cape Coral as a defendant.        The Amended Complaint asserts three counts:            (1)

“DISCRIMINATION         IN    VIOLATION       OF     THE      ADA,”     (2)    “UNLAWFUL

DISCRIMINATION/RETALIAION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS

ACT,” and (3) “RETALIATION, INTERFERENCE, COERCION, AND/OR INTIMIDATION

OF PLAINTIFF FOR EXERCISING RIGHTS ADA.”

       The Federal Rules of Civil Procedure require a complaint to contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). The rules also require plaintiffs to set out their claims in separate, numbered

paragraphs, “each limited as far as practicable to a single set of circumstances.” Fed. R.




                                             2
Case 2:19-cv-00863-SPC-NPM Document 35 Filed 07/20/20 Page 3 of 4 PageID 176




Civ. P. 10(b). “Complaints that violate either Rule 8(a)(2) or Rule 10(b), or both, are often

disparagingly referred to as ‘shotgun pleadings.’” Weiland v. Palm Beach County Sheriff’s

Office, 792 F.3d 1313, 1320 (11th Cir. 2015). The problem with shotgun pleadings is that

they fail “to give the defendants adequate notice of the claims against them and the

grounds upon which each claim rests.” Id.

         Parkhurst’s Amended Complaint is confusing. The factual allegations suggest a

straightforward wrongful termination claim. But the counts are so muddled they render

the Amended Complaint incomprehensible.           Each includes a burst of alternatingly

repetitive and disjointed legal conclusions, some with no apparent connection to the facts.

For example, Count 1 alleges:

         63. Defendants discriminated against Plaintiff because of his disability or
             perceive disability in violation of the ADA.
         64. Defendants discriminated against Plaintiff by failing to accommodate
             his disability in violation of the ADA.
         65. Defendants discriminated against Plaintiff because he exercised his
             rights under the ADA.
         66. Defendants had actual or constructive knowledge of the discriminatory
             conduct of Plaintiff’s supervisors.2
         67. Defendants’ acts and omissions negatively affected one or more terms,
             conditions, and/or privileges of Plaintiff’s employment.
         68. Defendants’ discriminatory acts and omissions occurred, at least in
             part, because of Plaintiff’s disability or perceived disability.
         69. Defendants conduct violated Plaintiff’s right to be free from
             discrimination as guaranteed by the ADA.
         70. The Defendants’ wrongful termination is discrimination on the basis of
             Mr. Parkhurst’s disabilities, real or perceived, in violation of the ADA
             and 42 U.S.C. § 12112

(Doc. 25).     The other two counts are no better.       Each count also includes vague

allegations about reasonable accommodations and protected activity, leaving Defendants




2   This is the first and only time the Amended Complaint mentions Parkhurst’s supervisors.



                                              3
Case 2:19-cv-00863-SPC-NPM Document 35 Filed 07/20/20 Page 4 of 4 PageID 177




and the Court to guess what accommodations Parkhurst requested and what protected

activity he engaged in.

      Parkhurst’s counts are so scattershot the Court cannot fairly evaluate them. The

Court will thus dismiss the Amended Complaint and allow Parkhurst to file a second

amended complaint. The counts in the new complaint should identify the facts upon which

they are based, clearly state the underlying legal theory or theories, and omit vague,

redundant, and irrelevant allegations.

      Accordingly, it is now

      ORDERED:

      Defendant City of Cape Coral’s Motion to Dismiss First Amended Complaint (Doc.

30) is GRANTED.

      (1) Plaintiff Richard Parkhurst’s First Amended Complaint (Doc. 25) is DISMISSED

          without prejudice.

      (2) Plaintiff may file a second amended complaint on or before August 3, 2020.

          The Court will close the case without further notice if Plaintiff does not

          timely file a second amended complaint.

      DONE and ORDERED in Fort Myers, Florida this 20th day of July, 2020.




Copies: All Parties of Record




                                          4
